Per Curiam.
Action in equity to determine and to quiet th title to certain lands described, to which each party claims title. Decree was rendered in favor of the defendant, from which plaintiff appeals. On January 5, 1897, appellee filed an amendment to appellant’s abstract, and a denial as follows: “Appellee denies that the *750‘abstract of record’ filed by appellant herein contains all the evidence introduced, or offered to be introduced, in tbe trial of this cause, and of record herein, and denies that said abstract is a full, complete, or fair abstract of the evidence and testimony of record in said case. And appellee avers that the ‘abstract of record’ of appellant, with ‘amendment to abstract’ of appellee, does not present all the evidence, nor all the material evidence, introduced in the trial of the cause, and of record herein. W. E. Mitchell and William Eaton, Attorneys for Appellee.” With this state of the record, it is not made to appear that all the evidence is before us. As each of the questions presented involves a consideration of the evidence, and as the case is before us for trial de novo, we cannot consider it without all the evidence being presented. Under this state of the record, the decree must be affirmed. We may add that we are better satis fed with this result, as an examination of the case, as it is presented in the record we have, leads to the conclusion that the decree is correct. — Affirmed.